Opinion by
Mr. Justice Williams,
Most of the questions involved in this appeal have been considered and determined in Penna. Schuylkill Valley Railroad Co. v. Montgomery County Street Railway Company just decided. Some questions peculiar to this case remain to be considered and to these alone we now direct our attention. The first of these relates to the status of the corporation plaintiff. The contract between the plaintiff and the township of Rahn by which the plaintiff undertook the making and repair of all the public roads in the township, was made under the authority of the act of June 12, 1893, the constitutionality of which has been affirmed bjr this court. This contract transfers the burden of making and repairing all the public roads in the township, from the township and its officers, to the company; and it invests the company with the right to object to the ■introduction or maintenance of any obstruction to the public travel thereon which may increase the burden of repair or add ■to the difficulty of suitable supervision.
The plaintiff does stand therefore in a position towards the township of Rahn and towards the traveling public which •enables it to be heard upon the questions raised in this ease in substantially the same way as the township itself would be entitled if it was plaintiff in the bill now before us. The second question is over the validity of the consent given on behalf of the township by Coll in consideration of the agreement of the defendant to provide employment for him during the balance of his natural life, and for his son also, at an agreed price per day. This agreement was not between the township and the railway company, but between Coll as an individual and the company, by which the company undertook to pay the individual for his action as an officer. The plain import of the agreement was this : if the supervisor of Rahn township would give consent on behalf of the township to the occupancy ■of its public roads by the defendant’s street railway, then the company would pay the' man who held the office the price he demanded for his official action. The privilege bargained for came from the township. The price of the privilege went to *83the man who held the office that enabled him to contiol the privilege.
We have no inclination to enter upon an argument for the purpose of proving what is perfectly obvious on a simple statement of the facts, viz : that this was a very plain case of bribing a public officer. A consent so obtained, if otherwise valid, could confer no rights on those who bought it. The contract which was given for it was as utterly worthless as the consent. Neither the buyer nor the seller took anything by their bargain, nor did the township, against which both seller and buyer were contriving, lose anything by the transaction. Its consent has not been given, and cannot be obtained in the way in which the paper, called a “ consent ” in this case, was secured. The last question peculiar to this case is whether the granting of an injunction “ would work a practical repeal of the defendant’s charter? ” We do not see how it could work any such result. The charter authorized the building of a line of street railway through several townships and boroughs. The general law however made the consent of the local authorities a condition precedent to the right to construct the line or circuit of railway. Before the company can rightfully insist on its right to build under its charter it must secure the consent, not of one of the boroughs or townships, but of all of them. Without such consent it cannot build the line authorized by the charter, and it has no right to build any other. If a line of street railway is projected to connect three adjacent districts, a, h and <?, and a. charter obtained describing the circuit to be built, the first thing to be done under the charter is to secure the requisite consent in each of the districts.
The borough b is applied to and it gives consent to the construction of the proposed circuit, but a and c refuse. What then is the situation ? The consent of b relates to the line of street railway authorized by the charter. That cannot now be built. The consent is therefore inoperative. If then the company undertakes to build a local road in b without a new charter and a new consent, the municipality may well object that its consent is being used for a purpose not contemplated when it was granted, and within neither its letter nor its spirit. If the company persists, notwithstanding, in its effort to build and operate a railway within the limits of b only, and the court on *84application of the municipal authorities should restrain such construction by injunction, this would not work a practical repeal of the charter of the company, but restrain its action so as to keep it within the limits authorized by the charter. The trouble such companies encounter grows out of the circumstance that they consult their chartered rights less than their pecuniary interests. For these reasons as well as for those stated in The Schuylkill Valley Railroad Company v. The Montgomery County Street Railway, supra, p. 62, referred to above, the decree appealed from is now reversed.
The record is remitted to the court below, not for further hearing, but with the direction that the injunction be restored and made perpetual.